 In the,Matter of A. P. DE SANNO & SON, INC.andCONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-4966.-Decided March 18, 1943Jurisdiction:abrasives manufacturing industry.Investigation and Certification of Representatives:existence of question ; con-'tract renewed after notice of petitioner's claim to representation, no bar ;election necessary.Unit Appropriate for Collective Bargaining: 'production and maintenance em-ployees excluding employees with the power to hire and discharge, super-visors,compounders, salesmen, office workers, watchmen, guards, and aspecifically named employee ; stipulation as to.'1Mr. Peter Zion,of Philadelphia, Pa., for the Company.Mr. Otto Hartman,of Philadelphia, Pa., for District 50.Messrs. George CraigandGeorge Bucher,both of Philadelphia, Pa;,for the C. I. O.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF-ELECTIONSTATEMENT OF THE CASE--Upon, petition duly filed by Victor Ulevitch, C. I. O. field represent-ative, on behalf of the Congress of Industrial Organizations, hereincalled the C. I. O., alleging that a question affecting commerce hadarisen concerning the representation of employees of A. P. de Sanno& Son, Inc., Phoenixville, Pennsylvania, herein called the Company,theNational Labor Relations Board provided for aiY appropriatehearing upon due notice before Robert H. Kleeb, Trial Examiner.Said hearing was held at Philadelphia, Pennsylvania, on March 6,1943.The Company, the C. I. O., , and Local 12092, District 50,United Mine Workers of America, herein called District 50, appeared,participated,, and were afforded full opportunity to be heard, to ex,amine and cross-examine witnesses, and to introduce evidence bearing.on the issues.At the hearing District 50 made a motion to dismissthe petition which the Trial Examiner referred to' the Board.Forreasons appearing below, this motion is denied. The Trial Examiner's48 N. L. R. B., No. 38.283 284DECISIONS, 'OF NATIONAL LABOR RELATIONS. BOARD'rulings made at thelearin g are free from prejudicial error and arehereby affirmed.On March 12, 1943, District 50 filed a brief whichthe Board has considered.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.TIIE BUSINESSOF THE COMPANYA. P. de Sanno & Son, Inc., a Pennsylvania corporation, with itsplant and principal place of business located at Phoenixville, Pennsyl-vania, is engaged in the manufacture of grinding wheels and abrasives.During the year 1942, the Company purchased raw materials in anamount exceeding' $250,000 and sold finished products in an amountexceeding $1,000,000.Approximately 90 percent of its purchases werederived from; points outside the State of Pennsylvania, and approxi-mately 90 percent of its safes' were made to points outside the Stateof Pennsylvania.'The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED'Congress of Industrial Organizations is a labor organization ad-mitting to membership employees of the Company.Local 12092, District 50, United Mine Workers of America, is alabor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn March 18, 1942, the Company and District 50 executed a contractexpiring March 18, 1943.The contract provided that it was to remainin effect from year to year thereafter, unless written notice of termina-tion was given 'by either party at least 30 days prior to said expirationdate.Although the contract was between the Company and District50, C. I. 0., all parties are agreed that District 50 is no longer affiliatedwith the Congress of Industrial Organizations:On February 11, 1943,the C. I. 0., by letter, requested recognition from the Company, andon February 17, District 50 gave written notice to the Company ofits desire to "alter" the contract.The C. I. O. contends that the con-tract is not a bar to a present determination of representatives.Dis-trict 50 contends that the contract was automatically renewed inasmuchas the required notice of termination- was not given, and hence con-stitutes a bar.We do not agree with the latter contention. Sincethe C. I. O. gave notice of its claim prior to the date upon which thecontract would have been automatically renewed, we find that the con- A.P.DESANNO & SON, INC.285tract of March 18, 1942, does not constitute a bar to a present deter-mination of representatives.lA statement of the Regional. Director, introduced into evidence atthe hearing, indicates that the C. I. O. represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIii accordance with a stipulation of the parties, we find that allproduction and maintenance employees of the Company, excludingthose employees with the power to hire and discharge, supervisors,compounders, salesmen, office workers, watchmen, guards, and HarryPinney, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.zV.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it ishereby'Dn1ECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. P. de Sanno& Son, Inc., Phoenixville, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and,super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and sub-ject to Article III, Section 10, of said Rules and Regulations, among1The Regional' Dnector reported that the C I 0 submitted 226 authorization cards, ofwhich 205,beai apparently genuine onginal signatures,and the names contained thereonappear upon a pay roll submitted by the CompanySaid pay roll contains the names of280 employeesDistrict 50 relies upon its agreement with the Company dated March 18,1942,as establishing its interest.2This is substantially the sane unit covered by the contract-referred to above. 286DECISIONS OF -NATIONAL, LABOR, RELATIONS BOARDthe employees in the unit found appropriate in ' Section- IV, above;who were employed during the pay-roll period immediately preced-ing the date of this Direction, including any such employees who didnot work di}ring said pay-roll period because they were ill or on va-cation or temporarily laid oft, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, to determine whether they desire to be represented by Con-gress of Industrial Organizations, or by Local 12092, District 50, affili-ated with the United Mine `Yorkers of America, for the purposes ofcollective bargaining, or by neither.MR. JOHN M. HousToN took no part in the consideration of theabove Decision and Direction of Election.